*157
By the Court.

Benning, J.
delivering the opinion.
The question was, whether the order discharging Ketchum, the bail, was legal ?
This question was, by agreement referred to the Court on line facts, as well as, on the law.
Among the facts, there was, on the ca. sa. an entry of non est inventus, bearing date some time before the return Term of the ca. sa. This was prima facie evidence, that the ca. sa. was returned on the day of the date of the entry, and therefore that it was returned, before it ought to have been returned.
The Sheriff testified, that it was his habit to make such entries as this, on ca. sas., and yet to keep the ca. sa. in his possession, until their return Term.
Did this testimony overcome the prima facie case made by the date of the entry ?
This was the question; and it was merely a question of fact.
The Court thought that it did not, and therefore, held that the order discharging the bail was valid.
There was evidence on both sides of the question; the evidence on neither side, was satisfactory: In such a case, what is gained by reversing the decision, whichever way that decision maybe. Nothing, we think.
Therefore, we shall affirm the judgment of the Coart be-below.
Judgment affirmed